           Case 1:20-cv-01087-KWR-KK Document 1 Filed 10/21/20 Page 1 of 9                    FILED
                                                                                 UNITED STATES DISTRICT COURT
                                                                                  ALBUQUERQUE, NEW MEXICO

                                                                                 i,,:'",-r;   ocT 21     2()2o      ';*
                                                                                                                          ,:r

                                                                         :   .       MITChELL H. ELFER$

                                                        Bo[   tSS   ri.[orosqr^r-ithfK{i#z

                         IN THE UMTED STAIES DISTRICT COI]RT
                           FOR THE DISTRICT OF NEW MEXICO

                                                    Civil Action    *"                                                    KK



                                                                                       , Plaintiff(s),

  (Do not rtse et al.)



                                                                                         ETE\\TLO,V
               NTEA
       notuse et o.l,
                                                                                       Defendant(s). ,,€l
                                                                                                          giP- -.

                         PRISONER'S CIVIL RIGHTS COMPLAINT
                                 A.   PARTIE,S AND JT'RISDICTION

 ,,    C   I AY TN* wp neH Anis                     a   citizen,r UF;A6#;EY1C
                                                                                                  "
presently resides at
                                                                                                               g$a6
2. Deferfia*                                                   is a citizen of


             l4St  Pe rtt
               $*-lM
whose aodress

and who is emploYed
                                                                             At the time the claim$)
                                                                    LEIIITEZ

allesed in this gomplaint arose, was this defendant actingunder color of state law?
Ti"t       Ao.'If      your aniwel is "Yes," briefly e4plain:
                 Case 1:20-cv-01087-KWR-KK Document 1 Filed 10/21/20 Page 2 of 9




        whose address is

        and who is   emploYed.t                                                       ' At the time the claim(s)


        alleeed in this complaint arose, was this defendant acting under color of state law?
        - -"rfri        No.' If your answer is "Yes, " briefly explain:




                                                                                                    complete addrCIs and
        ;il#;irifh tils[ourolua e-iAnrres:'- ni sur" to include each defendant's
       title.)

        .
       (CIIECK ONE OR BOTH:)
                                                                                                    or Bivens u' Si;r
              Jurisdiction is ,rrJrtra pursuant to 42U,5.C,             $- 1?8-3 (f-o. 9!1t9-pefendants)
       OW*,iliiilaeiiiti;ii;;a.'Buiiauofwir*tirt,                     40-3   u.s. iea (tgzt) md28 u.s.c. $ 1331 (for
       federal defendants).
               --juiirairiion
                                atso is invoked pursuant to 28 U.S.C. $ 1343(a)(?).              (If you wish to assert
       jffi;iffation ffi;-a-iffer*t or aaaitionai statutes, you may list them below.)




                                              B. NATI]RE OI'THE               CASE

      BRIEfl,Y      state the background   of youi case.   7
                                                   W_k*sil+ .u.h' eyffdL +O /
                                                               *\Q_

        Woa {o* Ld@,W usl e{ fryrt- ir,t rzlstolb"n@ gTHLXeA*udwuul
cr^& -+t^e- lrak4a- tryrlrat'wu**, lUhe*oWtcef Tr,uol-Hyr UarCie .,u/ ,f*.cekfr/ bbtzd

ttv €A,eM Ullor ca4"\\tyonT ul*u h-;s o rclpts ' 5 €z N,{in0-l paqg
                                               C.   CAUSE OF ACTION


      il"4J",f;:?eii$#i?I#fflit#"dfJir#$,'ifilE;f,l#'d.l;"iruEfiliiqii*:"ll$'ffi;$
                           ilpprrthti*fi, coriunu" on ablank shdet which you should label 'D.
      aleeation or to list #eitil;;i
      cAfISE OF ACTION.',)
      Claim I:                                                                                             at4
                                                                                                            I
             Case 1:20-cv-01087-KWR-KK Document 1 Filed 10/21/20 Page 3 of 9




      Claim     III:


      Supporting Facts:




                          D.    PREVIOUS LAWST'ITS AND ADMIMSTRATIVE RELIET

      l.
       Have you begun other lawsuits in state or federal court dealing-witlhe same facts involved in this
  action or 6therwi-se relatine to the conditions of your imprisonment?        -/ Yes       No, If your answer
  is 'iYes, " describe each la#suit. (If there is mor6 than oie lawsuit, deffiEe thefiiiiitiona! lqwgq4s ustng
  ihis same format on a blank sheet which you should label                  'E.
                                                                             PREVIOUS LAWSUITS AND
  ADMIMSTRATIVE RELIEF.')
  a. Parties       to previous lawsuit:                                                                                            li


               praintitr(s): CtAVlbr,/           W, Wl-tt'f F-HEA O,                                                           t:
                                                                                                                                   I


                                                                                                                                   F

                                                                                                                               i:
               Defendant(s):                                                                                                   l.
                                                                                                                               I
                                                                                                                               lr
  b,       Name and location of court and docket rnrmber                                                                       i
                                                                                                                               I
                                                                                                                               I
                                                                                                                               t

 c.        Disposition of lawsuit. (For example, was the case dismissed? Was it appealed?
 Isitstillpending?) ?trrj                     A^.. lt --
                                                                                                               'f"/',firnsey
 e. Approximaredateof fiting tawsuit:l/:O?r1'lZo/ZO                       l{"    Jc.d;C,h    I   F,*r,'cl   @ur,/          i
 f.    Approximatedtteof disposition:         {k// pwd,tg              lz/ '                                              i;
                                                                                                                          l:

                                                                                                                          I
 2. I previously have sought informal or form;il relief from the appropriate administrative                 officials     il
 regardi:rg the aits complained of in Part O. /Ya                                                                         i
If your answer is "Yes, " briefly                               -No.
                                          describe how relief was sought and the results.   { L'@l {ory,<a /              i
 6,ild ru/c"rt"to,/ btapla,*/
                                                                                                                          i-

                                                oL g1s lrratkf L                 ottas      &.2tg1/                       f
AilSqt&rol ot Ko fVt44 dV
3. I have exhausted available   administrative remedies        , ./
                                                               Yes                No. If your aruwer is "Yes,"
briefly explain the steps taken. Attach proof of exhaustioi.-E your         inffier is "No, " briefly explain why
adnriiistrative remedies were not exhausted.                -
                                               4;* pr*l O{ Alqc,rSk;fl ,rS |
                                                                             ^
  h/.y          &r,,ttt,,?tct   /   Ca.Se A'/O of l-t-{ efnEuS T fegiLve O/
ln ,v62o@n/1 JatilL-s watftr                                      buqs r^/ .4#our,.ay
 ,)4 W C*wc,*t,l CaSe
                Case 1:20-cv-01087-KWR-KK Document 1 Filed 10/21/20 Page 4 of 9




 r     ,     SuooortinsFacts; Onclude                                                names of-pe{94f iny--glye$, plageg,
                                         all facts you considerimportant, including-the
    : :;': ,,,;;5fi';;-"blilriuti-ri".uy uo* ri.rr=a"f""O*t     is^involv6d. Stdte      facts clear$in yotit ow-nwor'ds
',:
            without citing legal auttrorih or   argument,)
                                                                                              ,   ,.,, ,. ,.,..   , .,,   .




           Supporting Facts:
 B, lvffiqBL       oF rHE cksE
         Case 1:20-cv-01087-KWR-KK Document 1   Filed 10/21/20 Page 5 of 9




            on, Nov€u,(tlef 6.?s 17, a/7nz o78/T cor.uly
 o€*eatba Cealef lqSg
                            hr^ tttk-Jr0 p f, firor/,h /.a{her k,hE
Atqilooc"ado /'/'w' tgarc                                           J t_
                          z u)as Assot,tb/               uy   o/[,,rr.dw*L/
 OwnclQ. Lilh:le b<.t*g
                        V+tpwv<o{ f.r           Cpu,,C-} Tlaere ;s v,ded
 l*4oqg lroq *heokti cs,uqry neq<r,*hru
                                                    ceukry'ha,f stnok/s
t/vLQ b<lYtq tola/y orwpr
barcfq b,,4ol ,^-1 t              thn{ and rLon ce,*<bltw ipr,,c,er-
                             ve\ torrnrrrtv or4orry&rd h..rLr
 no+ S pn<qot           ^ee                                            courcl
 ard,-f Fz<cl,^,y^
                     *! an*/ tetdur, t-l EThe-^ *oob tne
                                                           {o   +b"L;crad
              - l4/\ Coarl'76vsr/ l.,r abaar
                                                30 Seccndg. f neue-r
 Qa:'e- ctlP:cs'' E.or6to ,^4,o,-
                                  feas0n to do +14,5
 *)"q{ wu/1 ro..er dho.{                             {o u,re .:.:su,{rewtrlnJurMJ
                            d*y Addres&e' /t+
 AS u,.vtt e,                                        *r,.t    lncsp,,rr l
                   Qv {r'aeu4
                                peruttvL^} Dutwqe              la
 le4al ,Eot                                             Fone         uuy

        *";i: "it.&' : .f;;f
 a44d
 Tiwcfi4y Grrc-h q-nd
 sk'"ta
                      ate,a
                                           : ::f;?:
                                      <ounv kkn{,rotz
                                                              f#*
                                                               k^u.
            Lla-   h{-ld a'cccrrn Lip4
                                       hn wL{ /o{r
C CAUSE    aF ACT\oN,
     Case 1:20-cv-01087-KWR-KK          Document 1 Filed 10/21/20 Page 6 of 9

 Claf W



          oW, Nbve*u,L11Ef ls, 70t3" A+ +tre_ oaew c{)urrl/
Dele'ttrior'r Cewkr^ F4sn Dr^zritonr,v,,
                                         tuu^e f   tQn             vhctJL         .



                      M vv1
                          tu3to.r- u-,&s t*sau,:"|
:l;::"g'rdct
Ol-l-'ca-r                                         "";"'iy
         Tinto Lul Go"rclc1 LtJh; le heirng
                           .                Qrewyed k r co,c^r 1
Ther<-   is v,dec l,no,,l l-t ,< c{erc cu,rr,rty D<wLfuu
                                                                                cQnk,z
lha,{   Shc;cuas             be,,rrg ktdt
                      ^,e
 o$icer csa-rqr's, k-l.ko. ruy ref I bnet-
                                            ,
                                    e^p hiln{ and nDwG
                                           ver, r..,c</or/t*las'[-q<
  at&r a +ord h*uA r Coutd
                             ner sgr,<oor wy regs a^{ w,ue/,
 AFIQ'. )te
            vtq<ct w(
                       he r-uz-rure +c ruq grrcui,t[ a^L
TazH^             awa,tL Kc secoad.S . f n<wvgc{,.
cfg'csr cetncJq
          ^n^,Con
               "il;*S._ +;-A ^lt_S 1<)                         t
t^uruas $'wl u/ere /akr            Aaare<sd       oi".a- ,ko,"i,
 t Nsc sct/I+ro( ceva:rdc.ruaga                                  ,rufu,*
                                {o
 as g,erl a< ett-p<k^ yh.rs,car,r[!pZ::YW@6S
 due ,lo In,.e ru.CecJaal"
                               a l,..q*         .Ttwulk{
                                                           (nrrc,bq a_^l
 ihe okro CIur,tly @lquhbn ce.nkf Shottlcl
                                                           tee- bwld
 QQcutur lstdt   (   {* r   h.,,5 {o$
             Case 1:20-cv-01087-KWR-KK Document 1 Filed 10/21/20 Page 7 of 9




                      '.                              ::l'
                                   8.. ?REYTOUSLYDTSIIflS,SEq AcIioNS OR APPEAL=S                         -



       1. If you are proceeding under 28 U.S.C. $ igiS, please lis1'solh civil-action o-r np-peal-yol have-brought
      in acirurt of tire Unitealstates while ),ou were incdicerated or detailgd_in any facility that wa$ dismissetl
      il frilrlrrs,. iiati"iour, oiior faiturdto state a claim u4q whi.ch relief may be granted. Please describe
      Cirn ,ivif aiion oi up1ir.t. lf itriJi" is more than one civil actig4 or appeai, 9:tgtpgS" additional civil
      actions oi aooeals uside this same forrrat on a blank sheet which you should label "F. PREVIOUSLY
      DISMISSEi^ACTIONS OR APPEAI,S.'


      a. Parties to previous lawzuit:
               ptaintitr(s):       (.(AYT,N        t^) W H lTEHEit2

     b.   Name and location of court and docket number                            l<                               bZctll:czAtt
     c.    Grounds for dismissal: (      ) frivolous ( ) malicious ( )        Ytffi!; "ffifinon which retier may
          be granted.

     d,   Approximate date of filing lawsuit:                    4 tzotzeZc
    e. Approximate         date of   disposition:    <L:lt Fe,orUry                        .




    2.  Areyou in imminent danger of serious physical injuly?          Ye.q        /
                                                                                  No. If your answer is "Yes, "
    please describe the facts in detail below without citing legal authority or argument'
                                                                         --



                                              G.   REOIItr,ST TOR RELIEF

I   request the fouowing       retief:    Aqut       ftfeerc-Sltfi       il   7.. Sco, o o$ap.      pwaE € I
&ng k                        cr''u+iltcrl     rwra{. a-nd, 1-o r*^/ Fwt'ca /, wL(-nht /
         ^/
ayd €ottcthhA                  I     hl<a_ll-h,
    Case 1:20-cv-01087-KWR-KK Document 1 Filed 10/21/20 Page 8 of 9




  hisonerls Originat,Slg4gtUt,e,:,,..             Original signatui'e of-attorney (if any)




                 DECLARATION IINDER PENALTY OF PERJURY
    - The undersigned declares unden penalty of perjury that he/she is the praintiff in the above
action, that he/she has read the above complaigtg{ th{the informatiou conta'ined ln the complaint
is true and correct. 28 U.S.C, 01746;1SU.S.C. Q t61l,

                                                            on /o   /6#t?--'
Case 1:20-cv-01087-KWR-KK Document 1 Filed 10/21/20 Page 9 of 9




                       l*#q
                                                             I


                   #               f l^ t
                                   t/\ \J [
                   }ry
                   t*


                   b*
                              ,,
                                   ry
                                   :r
                                                        t
                                                         {
                                   Lru
                    Y:"
                   i'
                   q                r                   L-/lr
                                        *
                   s5                   q                    '*t
                                        j,                   *,!


                s,3                     v
                                    { -r/t
                                                             f     ,rb
                                                              .,&'r&
                   {*-
                                                                      ,}
               #*#L                fx'.-
               {"3                  l**                                  .j
                                                                 ,,
                                                                   .i,.,2,;..+
                                   {!
                .-h*               W*='
               h
                                                             IJ
               *{:'-                uhe                       .t*
                                                              il

                4::
                                                                        t
               ^       ,1                                             J-''*
                                            i: Ji
                                            ' ..'t
                          i




                   .                        r.t:
                       ',.i             j
                                        q


                                            .f.i,. i.

                                                   {
                                             -r
                                             t1
